Citation Nr: 1431530	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange or as secondary to diabetes mellitus, type II, posttraumatic stress disorder (PTSD), or coronary artery disease.

2.  Entitlement to an initial rating greater than 50 percent for PTSD.

3.  Entitlement to an effective date earlier than May 24, 2011 for the grant of service connection for PTSD.

4.  Entitlement to an increased rating greater than 30 percent for coronary artery disease.

5.  Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for coronary artery disease.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007, February 2012, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  

In a February 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for hypertension.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2012 Joint Motion for Remand (JMR), in a June 2012 Order, the Court vacated the Board's February 2012 decision and remanded the claim to the Board.  In April 2013, the Board remanded the Veteran's claim for entitlement to service connection for hypertension to the RO for additional development and consideration.  The claim has now been returned to the Board.

The issues of entitlement to an effective date prior to May 24, 2011 for the award of service connection for PTSD, entitlement to an initial rating greater than 50 percent for PTSD, entitlement to an increased rating greater than 30 percent for coronary artery disease, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On March 22, 2011, the Veteran filed an informal claim seeking entitlement to service connection for ischemic heart disease.

2.  In a May 2011 rating decision, the RO granted service connection for coronary artery disease, effective August 31, 2010.

3.  The evidence of record does not show a formal or informal claim for entitlement to service connection prior to August 31, 2010.

4.  The Veteran's ischemic heart disease first manifested on April 23, 2007.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than August 31, 2010 for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to August 31, 2010 for the grant of service connection for coronary artery disease, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

In a May 2011 rating decision, the RO granted service connection for coronary artery disease.  The effective date of the award was set as August 31, 2010.  Although the Veteran did not contest the effective date awarded by the May 2011 rating decision, in an April 2012 rating decision, the RO denied entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for coronary artery disease.  In August 2012, the Veteran filed a notice of disagreement, stating that he was seeking an earlier effective date for the award of service connection for coronary artery disease.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).  

On March 22, 2011, the Veteran filed an informal claim seeking entitlement to service connection for ischemic heart disease.  Although the claims file reflects that the Veteran filed a claim seeking service connection for hypertension in January 2007, the term "ischemic heart disease" does not include hypertension.  See Nehmer Training Guide, February 10, 2012.  There were no communications prior to March 22, 2011 indicating an intent to file a claim for service connection for heart disease.  Therefore, the date of claim is March 22, 2011.  In support of his claim for service connection the Veteran submitted medical evidence showing that ischemia was discovered on April 23, 2007.  While there is evidence of hypertension as early as 2000, ischemia was not found until April 23, 2007.  Thus, the Board finds that April 23, 2007 is the date that entitlement to service connection for ischemic heart disease arose.  Accordingly, pursuant to 38 C.F.R. § 3.400, the appropriate effective date for coronary artery disease would be the later of the date of claim or the date that entitlement arose, in this case, March 22, 2011.

There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  In October 13, 2009, the Secretary of Veterans Affairs announced his decision to establish an additional presumption of service connection based upon exposure to toxic herbicides within the Republic of Vietnam for ischemic heart disease.  Accordingly, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of presumptive diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53,202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  Here, the Veteran's claim for service connection was received after the effective date of the amended regulation, and the effective date awarded was based on the effective date of the regulation.

An exception to the regulations regarding effective dates for disability compensation involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as coronary artery disease.  See 38 C.F.R. § 3.816(b) (2013).  The regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, or the claim was previously denied between September 25, 1985, and May 3, 1989.  Here, the record does not show that there was an informal claim, formal claim, or written intent to file a claim of service connection for heart disability prior to August 31, 2010; thus, the claim is not controlled by 38 C.F.R. § 3.816 and Nehmer.

Finally, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, in this case, August 31, 2010.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  The Veteran's current effective date for coronary artery disease is August 31, 2010, the date of the liberalizing legislation.  Thus, even though the Veteran submitted medical evidence showing that ischemia was found in April 2007, an effective date earlier than August 31, 2010 may not be awarded, because service connection for coronary artery disease was granted based upon a regulation which did not become effective until August 31, 2010.

Accordingly, the Board concludes that an effective date earlier than August 31, 2010 is not warranted in this case.  There is no doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

ORDER

Entitlement to an effective date earlier than August 31, 2010 for the award of service connection for coronary artery disease is not warranted.


REMAND

The Veteran's claim for entitlement to an effective date prior to May 24, 2011 is remanded for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  By a February 2012 rating decision, the RO granted entitlement to service connection for PTSD, and awarded a 30 percent rating, effective May 24, 2011.  In August 2012, the Veteran filed a notice of disagreement to that rating decision, alleging, in part, that he was entitled to an earlier effective date for the grant of service connection for PTSD.  As the RO has not yet issued a statement of the case with regard to the notice of disagreement filed by the Veteran contesting the effective date assigned for the grant of service connection for PTSD, the RO must provide a statement of the case on that issue. 

As to the claim for entitlement to an initial rating greater than 50 percent for PTSD, this claim is inextricably intertwined with the Veteran's claim for entitlement to an effective date earlier than May 24, 2011 for the award of service connection for PTSD.  Therefore, adjudication of this claim must be held in abeyance until the RO adjudicates the earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

In April 2013, the Board remanded the Veteran's claim of entitlement to service connection for hypertension to the RO for additional development, including a VA examination.  Although a VA opinion was obtained in May 2013, review of the opinion provided reflects that it is inadequate upon which to base an appellate decision.  The Board requested that the VA examiner address numerous issues in the opinion, including whether the Veteran's hypertension may have been caused by in-service exposure to Agent Orange, and whether it was caused or aggravated by his service-connected PTSD, diabetes mellitus, or ischemic heart disease.  While the VA examiner concluded that the Veteran's hypertension was not related to in-service exposure to Agent Orange, the examiner provided no rationale for that conclusion aside from a mere reference to the fact that hypertension is not a disease for which service connection may be awarded on a presumptive basis based upon exposure to Agent Orange.  The Board finds this "rationale" to be insufficient.  Additionally, the examiner stated that the Veteran's hypertension was not related to his service-connected ischemic heart disease, but provided no explanation or rationale for that conclusion whatsoever.  Last, in support of his claim, the Veteran submitted a December 2012 private medical opinion which suggested a link between the Veteran's PTSD and ischemic heart disease and his hypertension.  The VA examiner did not address this positive evidence at all in his opinion.  

For the foregoing reasons, the Board finds the opinion provided by the May 2013 VA examiner to be inadequate.  Accordingly, a new VA examination and opinion should be obtained which adequately addresses the issues and provides sufficient supporting explanation and rationale for all conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Last, the Veteran should be provided with a new VA examination to determine the current severity of his service-connected coronary artery disease.  The Veteran filed a claim for entitlement to an increased rating for coronary artery disease in August 2011, after he suffered a heart attack.  In a February 2012 rating decision, the RO awarded a 100 percent disability rating for coronary artery disease from August 9, 2011 to November 9, 2011 based upon the Veteran's myocardial infarction and hospitalization.  The February 2012 rating decision assigned a 10 percent rating for coronary artery disease, effective December 1, 2011.  A January 2013 rating decision increased the rating to 30 percent, effective December 1, 2011.

Although the Veteran filed a claim for entitlement to an increased rating for coronary artery disease in August 2011, he has been awarded a 100 percent disability rating from August 9, 2011 to November 30, 2011.  Accordingly, he is receiving the maximum benefit available for that time period.  He was assigned a 30 percent rating for his coronary artery disease, effective December 1, 2011.  Thus, the Board must review the evidence of record since December 1, 2011 to determine whether the Veteran is entitled to an increased rating for coronary artery disease since that time.  Review of the claims file reflects that, although the Veteran underwent VA examinations for his coronary artery disease in June 2011 and October 2011, there is no evidence of record which reflects the severity of the Veteran's coronary artery disease on and after December 1, 2011.  Accordingly, the Veteran must undergo a VA examination to determine the current severity of his service-connected coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a new VA examination, completed by a physician with the appropriate expertise, to determine whether the Veteran's hypertension is related to his active duty service, including in-service exposure to Agent Orange, or to his service-connected ischemic heart disease, diabetes mellitus, or PTSD.  The Veteran's claims file must be made available to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a thorough review of the evidence in the claims file, to include all other medical opinions of record, a clinical examination, and the Veteran's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's hypertension is related to his active duty service, to include in-service exposure to Agent Orange?

*Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD?

*Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II?

*Is it at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected ischemic heart disease?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The RO must provide the Veteran with a VA examination to determine the current severity of his coronary artery disease.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7006 (2013).  In this regard, the examiner should, among other things, provide the following information:

The examiner should provide an assessment of exercise capacity in terms of METs; left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency. 

In providing the above opinion the examiner should be advised that VA regulation require METs testing for evaluating cardiovascular disabilities in all cases unless there is a medical contraindication, LVEF testing is 50 percent or less, when chronic congestive heart failure is present, there have been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  See 38 C.F.R. § 4.100.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should document the reason for not performing METs testing and he or she should provide an estimate of the level of activity expressed in METs that is supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope. 

In providing the above opinion the examiner should take into account the fact that the Veteran is both competent and credible to report on the observable symptoms of his coronary artery disease even when the symptoms are not documented in his medical records.

If there was a material change in the severity of the Veteran's disability at any time during the pendency of the appeal, the examiner should identify the date of this change and provide an opinion as to the severity of the disability before and after the change.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion.

3.  After the development requested has been completed, the RO must review the opinion report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Issue a statement of the case and the notification of the Veteran's appellate rights for the issue of entitlement to an effective date prior to May 24, 2011 for the award of service connection for PTSD.  38 C.F.R. § 19.26 (2013).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

5.  Readjudicate the issue on appeal with consideration of the evidence received by VA since the most recent Supplemental Statement of the Case. If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond. Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


